Exhibit 99.1 Coffee Holding Co., Inc. Reports Results for Three and Six Months Ended April30, 2010 STATEN ISLAND, N.Y., June 11, 2010 (GLOBE NEWSWIRE) Coffee Holding Co., Inc. ("Coffee Holding") (Nasdaq:JVA) today announced its operating results for the three and six months ended April 30, 2010. In this release, the Company: · Reports that net income increased $399,798, or 99.8%, to $800,448, or $0.15 per share (basic and diluted), for the three months ended April 30, 2010 compared to net income of $400,650, or $0.07 per share (basic and diluted), for the three months ended April 30, 2009; · Reports net sales of $41,276,459 for the six months ended April 30, 2010 and $19,917,308 for the three months ended April 30, 2010; and · Reports sales growth of 11.4% for the three months ended April 30, 2010 compared to the three months ended April 30, 2009. The Company had net income of $800,448, or $0.15 per share (basic and diluted), for the three months ended April 30, 2010 compared to net income of $400,650, or $0.07 per share (basic and diluted), for the three months ended April 30, 2009.The Company had net income of $1,358,426, or $0.25 per share (basic and diluted), for the six months ended April 30, 2010 compared to net income of $792,451, or $0.15 per share (basic and diluted), for the six months ended April 30, 2009.The increase in net income primarily reflects increased net sales, which resulted in an increase in gross profit and an improvement in gross margins. Net sales totaled $19,917,308 for the three months ended April 30, 2010, an increase of $2,045,243, or 11.4%, from $17,872,065 for the three months ended April 30, 2009.Net sales totaled $41,276,459 for the six months ended April 30, 2010, an increase of $4,545,720, or 12.4%, from $36,730,739 for the six months ended April 30, 2009.The increase in net sales reflects increased sales of both green coffee and private label coffee to our largest customers. Cost of sales for the three months ended April 30, 2010 was $17,068,938, or 85.7% of net sales, as compared to $15,667,758, or 87.7%, of net sales for the three months ended April 30, 2009.Cost of sales for the six months ended April 30, 2010 was $35,790,325, or 86.7% of net sales, as compared to $32,411,343, or 88.2%, of net sales for the six months ended April 30, 2009. The decrease in cost of sales as a percentage of net sales reflects an increase in net gains on options and futures contracts, the lower cost basis of our operations, and a more favorable green coffee inventory position. Total operating expenses increased by $90,567, or 6.1%, to $1,576,426 for the three months ended April 30, 2010 compared to operating expenses of $1,485,859 for the three months ended April 30, 2009.Total operating expenses increased by $272,799, or 9.4%, to $3,165,334 for the six months ended April 30, 2010 as compared to operating expenses of $2,892,535 for the six months ended April 30, 2009.The increase in operating expenses was due to increased selling and administrative expenses.The added expenses were justified due to the high level of business during this period. Subsequent to the end of the reporting period, on May 17, 2010, through a wholly-owned subsidiary, the company completed the purchase ofsubstantially all of the assets, including fixed assets, inventory, trademarks, customer list and supply-chain relationships of Organic Products Trading Company, a Washington corporation.The subsidiary will operate under the Organic Products Trading Company ("OPTCO") name from the seller's Vancouver, Washington location. OPTCO works directly with coffee farmers in South America and Central America to develop and import high quality certified organic green specialty coffee which is sold directly to small and medium-sized roasters throughout the United States and Canada.OPTCO's core business, the contracting and selling of high-end quality Organic and Fair Trade Arabica coffees to roasters located throughout North America, is highly complementary to the existing current business strategy.In addition, OPTCO's current customer base of approximately 200 roasters will now be able to purchase the traditional gourmet Arabica coffees from current inventories and our customer base will have immediate access to a consistent supply of the highest quality Organic and Fair Trade Arabica coffees from a premier organization whose specialty has been procuring these coffees from around the world over the past twenty plus years. Both companies mutual customer bases will now be merged into one enhancing an already solid position as one of the largest purveyors of specialty green coffee in the U.S. today. "We are both pleased and excited to report our latest quarterly results showing almost a twofold increase in net income and an 11 % growth in revenues.Our recent strategy of focusing on higher margin business while continuing to expand our customer base has proven to be successful as indicated by our recent results," said Andrew Gordon, Presidentand Chief Executive Officer of the Company."This has been an interesting few months for us with the completion of the OPTCO transaction along with the changes we have implemented in our existing business model.We expect to continue to see continued growth as we walk that delicate line between expanding our profit margins while increasing our sales at the same time.The now completed addition of OPTCO and their customer base should assist in this as their high end Organic, Fair Trade gourmet Arabica offerings should increase both our revenue base and average gross margins on green coffee sales. "Also, our recent sponsorship of the Avon Walk for Breast Cancer in Washington, D.C. and Boston, along with the upcoming walks in San Francisco and New York City, should help improve the visibility of the Entenmann's brand with their target consumer group, women between the ages of 25- 60."www.entenmannscoffee.com About Coffee Holding Coffee Holding is a leading integrated wholesale coffee roaster and dealer in the United States and one of the few coffee companies that offers a broad array of coffee products across the entire spectrum of consumer tastes, preferences and price points.Coffee Holding has been a family-operated business for three generations and has remained profitable through varying cycles in the coffee industry and the economy.The Company's private label and branded coffee products are sold throughout the United States, Canada and abroad to supermarkets, wholesalers, and individually owned and multi-unit retail customers. Any statements that are not historical facts contained in this release are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. We have based these forward-looking statements upon information available to management as of the date of this release and management's expectations and projections about certain future events.It is possible that the assumptions made by management for purposes of such statements may not materialize.Actual results may differ materially from those projected or implied in any forward-looking statements.Such statements may involve risks and uncertainties, including but not limited to those relating to product demand, pricing, market acceptance, the effect of economic conditions, intellectual property rights, the outcome of competitive products, risks in product development, the results of financing efforts, the ability to complete transactions, and other factors discussed from time to time in the Company's Securities and Exchange Commission filings.The Company undertakes no obligation to update or revise any forward-looking statement for events or circumstances after the date on which such statement is made. COFFEE HOLDING CO., INC. CONDENSED CONSOLIDATED BALANCE SHEETS APRIL 30, 2, 2009 April 30, October 31, (unaudited) - ASSETS - CURRENT ASSETS: Cash and cash equivalents $ $ Commodities held at broker Accounts receivable, net of allowances of $165,078 for 2010 and 2009 Inventories Prepaid expenses and other current assets Prepaid and refundable income taxes Deferred income tax assets TOTALCURRENT ASSETS Property and equipment, at cost, net of accumulated depreciation of $4,906,891 and$4,681,558 for 2010 and 2009, respectively Deposits and other assets TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS' EQUITY - CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Line of credit Income taxes payable Deferred income tax liabilities TOTAL CURRENT LIABILITIES Deferred income tax liabilities Deferred rent payable Deferred compensation payable TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Coffee Holding Co., Inc. stockholders' equity: Preferred stock, par value $.001 per share; 10,000,000 shares authorized; none issued Common stock, par value $.001 per share; 30,000,000 shares authorized, 5,529,830 shares issued; 5,440,823 shares outstanding for 2010 and 2009 Additional paid-in capital Retained earnings Less: Treasury stock, 89,007 common shares, at cost for 2010 and 2009 ) ) Total Coffee Holding Co., Inc. Stockholders' Equity Noncontrolling interest TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ COFFEE HOLDING CO., INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Six Months Ended April 30, Three Months Ended April 30, NET SALES $ COST OF SALES (including $11.6 and $14.2 million of related party costs for the six months ended April 30, 2010 and 2009, respectively) GROSS PROFIT OPERATING EXPENSES: Selling and administrative Officers' salaries TOTALS INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest income Interest expense ) TOTALS ) INCOME BEFORE INCOME TAXES AND NONCONTROLLING INTEREST IN SUBSIDIARY Provision for income taxes NET INCOME Less: Net loss (income) attributable to the noncontrolling interest ) ) NET INCOME ATTRIBUTABLE TO COFFEE HOLDING CO., INC. $ Basicand diluted earnings per share attributable to Coffee Holding Co., Inc. common stockholders $ Weighted average common shares outstanding: Basic Diluted COFFEE HOLDING CO., INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED APRIL 30, 2 (Unaudited) OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Unrealized gain on commodities ) ) Realized gain on commodities ) ) Bad debt expense Deferred rent Deferred income taxes Changes in operating assets and liabilities: Commodities held at broker ) Accounts receivable Inventories ) Prepaid expenses and other current assets ) Prepaid and refundable income taxes ) Accounts payable and accrued expenses ) ) Deposits, other assets and deferred compensation Income taxes payable ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Purchases of property and equipment ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES: Advances under bank line of credit Principal payments under bank line of credit ) ) Purchase of treasury stock ) Net cash (used in) provided by financing activities ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents, beginning of period CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW DATA: Interest paid $ $ Income taxes paid $ $ CONTACT:Coffee Holding Co., Inc. Andrew Gordon, President & CEO (718) 832-0800
